Citation Nr: 0420576	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to July 1974.  This case is before the Board of 
Veterans' Appeals (Board) on December 2003 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to a December 2003 joint motion by the parties 
(Joint Motion).  The appeal was initiated from a June 1995 
decision by the Boston Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was before the Board in June 
1998, when the Board declined to reopen the claim of service 
connection for a psychiatric disorder on the ground that new 
and material evidence had not been received.  The veteran 
appealed that decision to the Court.  By a November 1998 
Order, the Court vacated the June 1998 Board decision, and 
remanded the matter for readjudication.  By an August 1999 
decision, the Board again denied the appeal.  The veteran 
appealed the August 1999 Board decision to the Court, 
resulting in a March 2001 Order wherein the Court vacated the 
August 1999 Board decision and remanded the matter for 
readjudication.  Pursuant to the Court's March 2001 Order, 
the Board remanded the case to the RO for additional 
development, to include notification of the Veteran's Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107).  The development was 
completed, and the case was then before the Board in May 
2003, when the Board again declined to reopen the claim.  The 
veteran appealed the May 2003 Board decision to the Court, 
resulting in the December 2003 Court Order noted above.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  









REMAND

The VCAA became law on November 9, 2000.  The VCAA provides, 
among other things, for notice and assistance to claimants 
under certain circumstances, and the duty to notify the 
veteran includes the duty to tell him what evidence, if any, 
he is responsible for submitting to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) the Board may not 
provide VCAA notice on its own.

Here, the veteran has received notification of the VCAA and 
implementing regulations as they generally apply to his claim 
of service connection for a psychiatric disorder.  As noted 
above, the Board, pursuant to the Court's March 2001 Order, 
remanded the case to the RO to ensure completion of all 
notification and development action required by the VCAA.  
The RO notified the veteran of the VCAA and VA's "duty to 
assist" in April 2002 correspondence.  However, as noted in 
the Joint Motion, the April 2002 correspondence did not 
fulfill the requirement that "VA must notify Appellant of 
the information and evidence necessary to substantiate his 
claim and that such notice must indicate which portion of any 
such information or evidence is to be provided by Appellant 
and which portion must be provided by VA."  In the Joint 
Motion, the parties particularly noted that the 
correspondence did not "adequately provide the information 
necessary to reopen a claim based on new and material 
evidence."  While the parties noted that the April 2002 
letter outlines the requirements for establishing direct 
service connection as well as providing the new and material 
evidence standard, they further found:

The [April 2002] letter explains the 
claim will be readjudicated, but does not 
specify if it will be viewed as a service 
connection claim or a claim to reopen.  
The letter does not provide guidelines, 
specific to this case, of what 
information might serve to reopen the 
claim.  Additionally, there is no 
indication that Appellant was properly 
notified of the allocation of 
responsibility of the parties to identify 
and obtain additional evidence in order 
to substantiate a claim for new and 
material evidence, because VA has no 
responsibility to provide evidence in 
order to reopen a claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matter on appeal in 
accordance with the statutory provisions, 
implementing regulations, all applicable 
interpretative Court decisions, and with 
consideration of the findings of the 
parties as set forth in the Joint Motion.  
In addition to specifically notifying the 
veteran of what he needs to substantiate 
his claim of service connection for a 
psychiatric disorder, of what the 
evidence shows, and of his and VA's 
respective responsibilities in evidence 
development; he must be specifically 
notified of what he needs to reopen his 
service connection claim based on new and 
material evidence.  The veteran should be 
given the opportunity to respond; and if 
he does, the RO should arrange for any 
further development suggested by his 
response.  

2.  The RO should then review the matter 
on appeal.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



